DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-21,23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. ( US Pat.10,779,308).
In claims 1,12,17 Patil et al. discloses  a method for information transmission, comprising:
when a transmission resource used to transmit uplink feedback information and a transmission resource used to transmit sidelink feedback information overlap in a time 
device according to a first criterion ( see col.17; lines 35-41; prioritize the transmission of data on the first resource via D2D over the uplink transmission of different data to the network entity based on determining that the priority level ( a first criterion) of the data satisfies the priority level threshold),
wherein the first criterion comprises whether values of a first attribute of sidelink data corresponding to the sidelink feedback information are smaller than a first threshold (see col.11; line 62 to col.12;line 12; the priority level is associated with an energy threshold 426 such that a resource selection 410 ( see fig.4) of the UE 468’ selects transmission resource 414 via D2D interface 720 ( see fig.7; col.17; line 60 to col.8); when the energy level 416 (a first attribute) falls below the energy threshold 426 ( a first threshold)).
In claims 8,23  Patil et al. discloses wherein the first threshold is configured by a
Network ( see col.17; lines 20-25; receiving a configuration message from the network entity for configuring priority level threshold 428).
In claims 10, 15,25 Patil et al. discloses the second configuration information

In claims 11,16,26 Patil et al. discloses wherein the uplink feedback information
comprises at least one of the following information:
Hybrid Automatic Repeat reQuest (HARQ) acknowledgement (ACK), HARQ negative
acknowledgement (NACK), Channel State Information (CSI), Channel Quality Indicator (CQD), Precoding Matrix Indicator (PMI), or Rank Indicator (RI) ( see col.8; lines 55-62; fig.2D; the UE performs UCI, CQI, PMI, RI, HARQ on PUCCH); or
wherein the sidelink feedback information comprises at least one of the following information: sidelink HARQ ACK, or sidelink HARQ NACK (see col.10; lines 24-26 and fig.3; the UE 350 has processor 359 responsible for error detection using ACK/NACK protocol. Further, see  fig.7; col.17; lines 50-55; the UE 702 receives sidelink control information 420 from UE 470 which is well-known in the art to include ACK/NACK between the Ue 468, 470).
In claims 9,14,24 Patil et al. discloses wherein at least one of the first transmission

In claims 5,21  Patil et al. discloses receiving, by the first terminal device, the sidelink feedback information sent from a second terminal device (See fig.7; in response to receive SCI 420 from UE 470’, the UE 468’ selects transmission resource 414 to transmit data (side link feedback) via D2D interface 720 to UE 470’).
In claim 7, Patil et al. discloses wherein the first criterion further comprises a
first attribute of downlink data corresponding to the uplink feedback information (see fig.7; col.17; lines 65- col.18; line 8; the UE 468’ determines priority level of data for transmission on a second resource 714 via network entity interface 722).
In claims 3,19 Patil et al. discloses obtaining, by the first terminal device, first configuration information, wherein the first configuration information is used to indicate a first transmission resource used to transmit the uplink feedback information ( see fig.7; col.17; line 65 to col.18; line 8; transmission component 710 transmits data on the second resource 714via network entity interface 722 to base station 750); and
obtaining, by the first terminal device, second configuration information, wherein the second configuration information is used to indicate a second transmission resource used to transmit the sidelink feedback information ( see fig.7; col.17; line 65 to col.18; line 8; transmission component 710 transmits data on the first resource 414 via D2D 
sending, by the first terminal device, the uplink feedback information on the first
transmission resource or sending the sidelink feedback information on the second transmission resource ( see col.17; lines 65 to col.18; line 8; transmit data on the first resource 414 via D2D interface 720 or on second resource 714 via network entity interface 722 based on priority level of the data).
In claims 4,13,20 Patil et al. discloses wherein the second configuration information
is further used to indicate a transmission resource for transmitting sidelink data corresponding to the sidelink feedback information (see fig.7; col.17; line 50 to col.18; line 8; transmission component 710 transmits data on the first resource 414 via D2D interface 720 to UE 470’  in response to receiving SCI 420 from the UE 470’).
In claims 2,18 Patil et al. discloses wherein the first attribute comprises
priority information (see col.17; lines 35-41; prioritize the transmission of data on the first resource via D2D over the uplink transmission of different data to the network entity based on determining that the priority level ( a first criterion) of the data satisfies 
 when a value of the priority information is greater than or equal to the first threshold,
sending, by the first terminal device, the uplink feedback information to the network device ( see col.12; lines 12-18; resource selection 410 forgoes selection of resource 414 for transmission of data to UE 470’ based on a determination that energy level 416 exceeds energy threshold 426); or
when the value of the priority information is less than the first threshold, sending, by
the first terminal device, the sidelink feedback information to the network device (see col.11; line 62 to col.12; line 12; the priority level is associated with an energy threshold 426 such that a resource selection 410 ( see fig.4) of the UE 468’ selects transmission resource 414 via D2D interface 720 ( see fig.7; col.17; line 60 to col.8) when the energy level 416 (a first attribute) falls below the energy threshold 426 ( a first threshold)).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6,22 are rejected under 35 U.S.C. 103 as being unpatentable over Pantil et al. (US
Pat.10,779,308) in view of Zhao (US Pub.2021/0321380).
In claims 6,22 Pantil et al. does not disclose when the side link feedback information sent from a second terminal device is not received by the first terminal device, determining, by the first terminal device, the side link feedback information to be sent to the network device as a negative acknowledgement (NACK). 
Zhao discloses in fig.2; a first UE transmits side link data to a second Ue ( step 202, par[0037]), receives sidelink HARQ feedback information from the second Ue (steps 203,204 par[0049,0058]). The sidelink HARQ feedback, if being a NACK, indicates the sidelink data is not received by the second Ue (see par[0053-0055]) (determining, by the first terminal device, the side link feedback information to be sent to the network device as a negative acknowledgement (NACK)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of sending NACK of Zhao with that of Pantil et al. to determine whether the side link data is lost or not received.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. ( US Pub.2021/0195610; Transmission Prioritization Between Uplink and Sidelink).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413